Citation Nr: 1644702	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for brain tumor, to include as secondary to radiation exposure.

2. Entitlement to service connection for brain tumor, to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from December 1947 to December 1949 and from December 1952 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Jackson, Mississippi.

This matter was previously remanded by the Board in April 2015 for further development. 

The issue of AOJ committed CUE in denying service connection for a brain tumor has been raised by the record in an April 2010 statement and was previously referred by the Board in April 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a January 2009 rating decision, the RO denied the Veteran's service connection claim for brain tumor as there was no evidence of a current diagnosis.  The Veteran failed to timely appeal this decision or submit new and material evidence within the one-year appeal period. 

2. Evidence received since the January 2009 decision, shows that the Veteran has a currently diagnosed brain tumor, and thus relates to a previously unestablished fact necessary to substantiate the claim.

3. The Veteran was exposed to ionizing radiation while participating in Operation Upshot-Knothole, conducted at the Nevada Test Site in 1953.

4. The preponderance of the evidence is against the finding that the Veteran has brain cancer or that the Veteran's brain tumor is related to exposure to ionizing radiation.

5. A brain tumor was not manifest during service and was not manifest within one year of separation.  The Veteran's brain tumor is not related to service. 


CONCLUSIONS OF LAW

1. The January 2009 rating decision that denied service connection for brain tumor is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2015). 

2. Evidence received since the January 2009 decision is new and material and the claim of service connection for brain tumor is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. The criteria for entitlement to service connection for brain tumor, to include as a result of exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's service connection claim for a brain tumor was originally denied in a January 2009 rating decision as there was no evidence of a current diagnosis.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.
The Veteran filed a March 2010 request to reopen, which resulted in the May 2010 and March 2011 rating decisions on appeal.  

Since the January 2009 rating decision, the medical evidence of record suggests that the Veteran has a current diagnosis of a left sphenoid wing meningioma.  As such, this evidence goes to cure a prior evidentiary defect, e.g., current diagnosis, which was not previously substantiated in the January 2009 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claims of service connection for a brain tumor is warranted.

II. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in April 2015.  The Board's remand instructed the RO to obtain a copy of the Veteran's Form 9 Substantive Appeal and associate it with the claims file.  Despite memorandum of record that the Form 9 Substantive Appeal is not of record, a review of the Veterans Benefits Management System (VBMS) reveals an August 2012 Form 9, which was scanned into the record on July 8, 2016.  The Form 9 provides no substantive argument.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

III. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  VA also conducted development pursuant to 38 C.F.R. §  3.311 (Claims based on exposure to ionizing radiation), to include obtaining an advisory medical opinion from the Under Secretary for Health.  This resulted in a March 2011 advisory medical opinion from the Director of Radiation and Physical Exposures and a March 2011 memorandum from the Director or Compensation and Pension Service.  The Board has determined that no further medical opinions or examinations are necessary to adjudicate the claim on presumptive and direct basis.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

IV. Service Connection

The Veteran is currently diagnosed with a left sphenoid wing meningioma, a form of brain tumor.  The Veteran has specifically claimed that the tumor is due to his in-service exposure to radiation.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as tumors of the brain, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303 (b).

In addition, § 3.309(a) chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For cases involving allegations of in-service radiation exposure, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309 (d)encompasses a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309 (d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309 (d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311 (b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. §§ 3.311 (b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is 'no reasonable possibility' that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311 (c)(1).



Service Connection under § 3.309 (d)

The Veteran's service personnel records and a memorandum from the Defense Threat Reduction Agency corroborate his statements that he was exposed to radiation as a participant of Operation Upshot-Knothole in 1953.  38 C.F.R. § 3.309 (d)(3)(ii)(B).  He is a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309 (d).  However, service connection is not warranted on a presumptive basis, as explained below, the evidence does not suggest that the Veteran's diagnosed brain tumor is cancerous, and thus is not one of the diseases specified in 38 C.F.R. § 3.309 (d).  

Various medical treatment records throughout the course of appeal refer to the Veteran's diagnosed brain tumor but do not suggest that it is malignant or cancerous.  A January 2007 MRI report first diagnosing the condition documents an incidental moderate-size left medial sphenoid wing meningioma.  The Veteran was asymptomatic relative to tumor.  The physician suggested an MRI in approximately four months to ensure that "this is not an unusual tumor with unusual growth."  

A July 2015 neurology consult notes that the "meningioma appears stable compared to previous MRI [in] 2010."  The neurologist noted a slight difference in edema, but that such changes may "represent postradiation treatment change."  A subsequent July 2015treatment note states that there was some increased of size on the axial view, but no significant change on the frontal view.  A March 2016 evaluation of the status of the meningioma found no change from the previous brain MRI in 2015.  

Additional medical records throughout the course of appeal do not specify or make any mention of the Veteran's meningioma being cancerous or the Veteran receiving treatment suggestive of malignancy.  As a result, the Board concludes that presumptive service connection under the provisions of 38 C.F.R. § 3.309 (d) is not warranted.



Service Connection under § 3.311  

Service connection on a presumptive basis having not been established, the Board next considers whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311.  Tumors of the brain and central nervous system may be considered radiogenic diseases for purposes of this section.  38 C.F.R. § 3.311 (b)(2).  Thus, the salient question is whether it is at least as likely as not that the Veteran's meningioma is attributable to the amount of exposure he received in service. 

In a January 2011 letter from the Defense Threat Reduction Agency confirming the Veteran's participation in Operation Upshot-Knothole, it was determined that the maximum doses that the Veteran could have been exposed to was an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed alpha particle dose to the nervous system/brain of 0.1 rem, and an internal committed beta plus gamma particle dose to the nervous system/brain of 0.1 rem.

In accordance with the procedures set forth in 3.311(c), the Veteran's exposure history was sent to the Under Secretary for Health in February 2011 for an advisory opinion.  In a March 2011 opinion, the Director of Radiation and Physical Exposures concluded that it is "unlikely that the Veteran's left sphenoid wing meningioma can be attributed to radiation exposure while in military service."  The Director provided the following rationale:

Meningioma accounts for approximately 13-19% of all brain tumors.  A common etiology for meningioma is radiation does in the range of 1 to 3 Gray (100 to 300 rads).  Characteristics of radiation-induced meningioma include an average latent period of 36 to 38 years for patients who were exposed to lose-dose radiation to the head, whereas patients who develop meningioma after exposure to high-dose radiation may show signs as early as 5 years postradiation.  The Veteran's total low dose radiation of 16.7 rem is less than one-fifth of the indicated threshold for radiation induced meningioma of the brain.  His tumor was diagnosed [52] years post exposure.

In a subsequent March 2011 memorandum, the Director of Compensation and Pension Service concluded that as a result of the March 2011 opinion from the  Director of Radiation and Physical Exposures and a review of the evidence in its entirety, "it is our opinion that there is no reasonable possibility that the Veteran's left sphenoid wing meningioma is the result of his radiation exposure during service." 

In light of the reports provided by the Under Secretary for Health and the other evidence of record, the Board has determined that it is unlikely that the Veteran's 
left sphenoid wing meningioma is related to the ionizing radiation exposure he incurred while in-service.  The Veteran has not presented any evidence that may rebut the Under Secretary's conclusions. 

Service Connection under § 3.303 (d) or § 3.309 (a)

Next, although it has been the Veteran's primary assertion that his left sphenoid wing meningioma is attributable to his ionizing radiation exposure, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran does not claim, and the evidence does not otherwise suggest, that the meningioma began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnosis of meningioma in service, nor do they show that there were any manifestations of the disease process beginning in service.  December 1949 and February 1955 separation examinations revealed normal physical findings.  

Post-service medical reports do not document meningioma within the one year  presumptive period following separation from service in February 1955.  The first documented evidence of a diagnosis and treatment for meningioma was in January 2007, over 52 years after service.  The chronic presumptive for a tumor of the brain is not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran and other laypeople are competent to provide evidence about matters of which they have personal knowledge (for example, the Veteran is competent to report that he experienced an event during service, e.g., exposure to toxins or chemicals, or that he had certain symptoms).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not directly asserted that his meningioma is directly related to service, other than his exposure to radiation as discussed above.  The Veteran has not submitted any medical evidence relating his meningioma to service other than due to exposure to radiation.  

In summary, the Veteran's service treatment records do not show meningioma in service.  The record reflects that the Veteran did not receive treatment for or a diagnosis of left sphenoid wing meningioma until 2007, over 50 years after service. No medical professional has attributed the Veteran's left sphenoid wing meningioma to his military service, to include his radiation exposure, nor is the Veteran competent to assert such a link.  In fact, the only relevant medical opinion of record is the March 2011 Director's opinion discussed above, which concluded that it is "unlikely that the Veteran's left sphenoid wing meningioma can be attributed to radiation exposure while in military service."  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left sphenoid wing meningioma and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for brain tumor, to include as secondary to radiation exposure is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


